Citation Nr: 9931909	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  97-33 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to eligibility for dependent's educational 
assistance benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.  The veteran died on November [redacted], 
1996.  The appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

This claim was previously before the Board and was the 
subject of a March 1999 remand which sought additional 
medical evidence.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1998), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The appellant's representative notes that while the Board 
requested the names of medical providers from the appellant 
in the previous remand, the appellant was not provided with a 
sufficient amount of time within which to supply that 
information.  Specifically, the appellant's representative 
notes that 38 U.S.C.A. § 5103(a) provides that where a claim 
is incomplete, VA shall notify the claimant of the evidence 
necessary to complete the claim.  If such evidence is not 
received within one year from the date of such notification, 
no benefits may be paid or furnished by reason of such 
application.  38 U.S.C.A. § 5103(a) (West 1991).  The Court 
has found that the duty of VA under 38 U.S.C.A. § 5103(a) is 
independent of the duty to develop a well grounded claim 
found in 38 U.S.C.A. § 5107(a).  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Pursuant to the March 1999 remand, the RO 
requested that names of medical providers who had treated the 
veteran prior to his death in an April 1999 letter.  The 
appellant's representative has requested that the appellant 
be provided one year from that April 1999 notification that 
the appellant's application was incomplete for the appellant 
to submit that information.  The Board feels that allowing 
the appellant the remainder of the one year to complete her 
application is consistent with the duty found in 38 U.S.C.A. 
§ 5103(a) as elaborated by the Court in Robinette v. Brown, 8 
Vet. App. 69 (1995).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ask that the appellant 
furnish the names of all medical 
providers who treated the veteran during 
the five years prior to his death.  After 
securing the appropriate releases, the RO 
should seek to obtain those medical 
records identified by the appellant and 
associate them with the claims folder.  
The RO should especially seek to obtain 
the veteran's terminal medical records 
from Columbia Medical Center.  The RO 
should inform the appellant that she has 
the remainder of the one year period from 
the date of mailing of the April 1999 
notification, to furnish the requested 
information to complete her application 
for benefits.  The RO should hold this 
case until that date or until the 
information requested from the appellant 
has been received.

2.  Following completion of the 
foregoing, if any further evidence has 
been obtained, the RO should review the 
issue on appeal.  If the decision remains 
adverse to the appellant, in whole or in 
part, she and her representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.

3.  Subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations.  No 
inference should be drawn regarding the final disposition of 
this claim.  The veteran is hereby informed that failure to 
report for a scheduled examination or failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


